 JONEL CONSTRUCTION CO.455InternationalBrotherhoodofElectricalWorkers, LocalNo. 5, AFL-CIOandJonelConstruction Co., Inc.Case 6-CC-388.May 9,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn July 28, 1966, Trial Examiner A. Bruce Huntissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief; and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the entirerecord in the case, and hereby adopts the findings,'conclusions, and recommendations of the TrialExaminer, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,International Brotherhood of ElectricalWorkers,LocalNo. 5,AFL-CIO, Johnstown,Pennsylvania,itsofficers,agents,andrepresentatives, shall take the action set forth in theTrial Examiner'sRecommended Order,as hereinmodified:1.Delete paragraphs 1(a) and(b) and insert thefollowing:"(a) Inducing or encouraging employees of JonelConstructionCo., Inc.,H.A.SloanPlumbingContractor,and Griffith and Petz Heating and AirConditioning Contractors engaged on the LaborTemple project in Johnstown,Pennsylvania, torefuse in the course of their employment to performany service with an object of forcing or requiring anyperson to cease doing business with HolsoppleElectric Supply Co., Inc.""(b)Threatening,coercing,or restraining saidJonel,Sloan,Griffith,and Petz, or the UnitedSteelworkers of America,AFL-CIO,with an objectof forcing or requiring any such person to ceasedoing business with said Holsopple."2.Amend the notice by (a) deleting from the firstindentedparagraph"orany other individualsemployed in an industry affecting commerce"; and(b) deleting from the second indented paragraph"any other person engaged in an industry affectingcommerce,"and inserting in its stead"UnitedSteelworkers of America,AFL-CIO".MEMBER FANNING,concurring in the result:While I agree with the majority that theRespondent has violatedthe Act,and join with theminadopting the Trial Examiner'sRecommendedOrder as modified,Ido so for reasons other thanthose as set forth by the Trial Examiner and adoptedby my colleagues.Inmy judgment,the picketing of the electricalsubcontractor,withwhomassertedlytheRespondent had a primary dispute, did not conformto the standards required by ourMooreDry Dockdoctrine.2 The picket signs, which were introducedinto the record,did not identify Holsopple, theprimary employer, as the employer being picketed,and, in addition,by identifying the Steelworkers asthe owners of the building under construction,sought the enmeshment of a neutral to the dispute.Accordingly,Iwould find Section 8(b)(4)(i) and(ii)(B)to have been violated3 in the respects found by theTrial Examiner.'The General Counsel has excepted to the failure of the TrialExaminer to include as one of the "persons"threatened,coerced,or restrained, the Steelworkers, owner of the budding undergoingrenovationFor reasons stated inLocal 895, InternationalBrotherhood of Teamsters,etc(Eastern New York ConstructionEmployers, Inc),153NLRB 993, SheetMetalWorkersInternationalAssociation,Local UnionNo 299, AFL-CIO (S MKisner),131 NLRB 1196,andLocal 3, International Brotherhoodof ElectricalWorkers,AFL-CIO (Picker X-Ray Corporation),128NLRB 566, the General Counsel's exception has merit and theRecommended Order shall be modified accordingly2Sailors'Unionof the Pacific (Moore Dry Dock Company),92NLRB 5479Cf.International Brotherhoodof ElectricalWorkers, LocalUnion No. 11,AFL-CIO, etc (LC ElectricContractors),154NLRB 766(dissenting opinion)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. BRUCE HUNT, Trial Examiner: This proceeding, inwhich the charges were filed on January 5 and February 7,1966, and the complaint was issued on February 18, 1966,involves allegations that the Respondent, InternationalBrotherhoodofElectricalWorkers,LocalNo. 5,AFL-CIO, violated Section 8(b)(4)(i) and (ii)(B) of theNational Labor Relations Act, as amended, 29 U.S.C., Sec.151,et seq.On April 25, 1966, I conducted a hearing atJohnstown, Pennsylvania, at which the Respondent andthe General Counsel were represented by counsel. Upon164 NLRB No. 58 456DECISIONSOF NATIONALLABOR RELATIONS BOARDthe entire record and my observation of thewitnesses, Imakethe following:FINDINGS OF FACTI.THEEMPLOYERSJonel Construction Co., Inc. (Jonel), the Charging Party,is a Pennsylvania corporation which has its principal officeat Johnstown, Pennsylvania. It is a general contractor inthe building and construction industry. As will appear,during December 1965 and the forepart of 1966, Jonel wasthe general contractor on a project in Johnstown. Thematerials which were shipped to the project from pointsoutside Pennsylvania exceeded $100,000 in value.Holsopple Electric and Supply Co., Inc. (Holsopple), aPennsylvania corporation, has its principal office inHolsopple in that State andis anelectrical contractor inthe building and construction industry. As will appear, theRespondent had a dispute with Holsopple to whom Jonelsubcontracted certain work. During 1965, Holsopplepurchased materials valued in excess of $50,000 whichwere shipped to it from points outside Pennsylvania.Additionally, during 1963, in an unreported case, Case6-RC-3433, theBoardassertedjurisdictionoverHolsopple's business,H. A. Sloan Plumbing Contractor (Sloan) and Griffithand Petz Heating and Air Conditioning Contractors(Griffith) are contractors in the building and constructionindustrywho performed, respectively, plumbing andheating work as subcontractors of Jonel at the projectdiscussed hereinafter.Ifind that Jonel, Holsopple, Sloan, and Griffith areemployers engaged in commerce, or in an industryaffection commerce, within the meaning of the Act.H.THE RESPONDENTB.Holsopple's Labor RelationsOn November19, 1963,in Case6-RC-3433,the BoardcertifiedInternationalHod Carriers',Building andCommon Laborers Union of America,LocalUnionNo. 910,AFL-CIO (Local 910),astheexclusiverepresentative ofHolsopple'selectricians.ThereafterHolsopple andLocal 910executed an agreement whichwas in effect at the time of the hearing. Some of theprovisionsof that contract are less favorable toelectricians than the provisions of agreements which theRespondent has negotiated with electrical contractors.Moreover,Holsopple paid one or more electricians on theLabor Templeproject less than the wage rates set forth inthe contractwithLocal 910. ThequestionwhetherHolsopple breached that contract at other projects was thesubject of anoffer of proof bythe Respondent,as recitedin the footnote.[C. The IssuesThe issues are whether the Respondent (1) orallythreatened Jonel in an effort to prevent the award of asubcontract by Jonel to Holsopple, and (2) by picketing theLabor Temple project after the award of such subcontract,induced employees of Jonel, Sloan, Griffith, and otheremployers to cease work with an object of forcing Jonel toterminate its contract with Holsopple,all in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act.? The Respondentdenies that it threatened Jonel. It admits that it picketedthe project, but asserts that it engaged in lawfullypublicizingHolsopple's standard wages and workingconditions, seeking thereby to preserve the standardswhich it had achieved in collective bargaining over theyears. The principal question to be answered is the objector objects of the Respondent's conduct.International Brotherhood of ElectricalWorkers, LocalNo. 5, AFL-CIO, is a labor organizationwhichadmits tomembership electricians in the Johnstown,Pennsylvania,area.III. THE UNFAIRLABOR PRACTICESA. The ProjectAt timesmaterial,Jonel was the general contractorengaged in renovatinga building, known as the LaborTemple, which is owned by United Steelworkers ofAmerica, AFL-CIO (Steelworkers), and which is locatedon Main Street in the downtown section of Johnstown.Holsopple, Sloan, and Griffith were subcontractors on theproject.During January 1966, the Respondent picketedthe project because of its dispute with Holsopple.IEvidence concerning Holsopple's rates of pay at the LaborTemple project was received Evidence concerning such rates atother projects was rejected, following which the Respondentoffered to prove through Warren Everly, an investigator for thePrevailing Wage Division, Pennsylvania Department of Labor andIndustry, that at a time material Holsopple was engaged on apublic project, that Holsopple did not pay its five employees theminimum wages required by the State's Prevailing Wage Act, thatHolsopplemade an admissionto that effect to Everly, thatHolsopple wrote checks to its employees in the amounts of backwages due, that the checks were delivered to Everly, thatthereafterthe checkswere mailedto the employees by the StateDepartmentof Labor and Industry, that only one employeecashed his check, that the other four employees gave their checksD. The EventsWilliam H. Branthooveris assistant business managerand vice president of the Respondent. John E. Gelorminois president of Jonel. Glenn R. Yoder is general manager ofHolsopple. On December 7, 1965, Branthoover called atGelormino's office and asked the latter who would do theelectricalwork at the Labor Temple. The two mendiscussed the fact that Yoder's bid had been $7,500 lessthan that of Church & Murdock,an electricalfirm undercontract with the Respondent. Branthoover said that thedifference in the bids might be due to low wages paid byHolsopple ortoanerror by Church & Murdock incalculatingtheir bid. Branthoover also said that Gelorminoshould award the electrical work to "a fair contractor,"that Yoder had been under contractualrelationswith theRespondent upon threeoccasionswithin the last decade orto Holsopple upon its representation that funds were not availableto cash the checks, and that the State Department of Labor andIndustryhas charged Holsopple'sgeneralmanager,GlennR Yoder, with fraud, perjury, and violations of the PrevailingWage Act2Section 8(b)(4) of the Act provides, insofar as it need berecited, that shall be an unfair labor practice for a labororganization(i) to induce or encourage any individual employed inan industry affecting commerce to refuse in the course of hisemployment to perform any services, or (ii) to threaten, coerce, orrestrain any person engaged in an industry affecting commerce,where in either case an object is: (B) to force or require anyperson to cease doing business with any other person. JONEL CONSTRUCTION CO.more, that Yoder had "violated every rule and regulationof the working agreement and the wages that wereprescribed to be paid," and that Yoder's "word, hissignature,isn't any good."Gelormino said that he wouldtalk with Yoder.Branthoover said that he would ascertainwhether there had been an error in the bid of Church &Murdock, but the record does not disclose whatBranthoover learned.In the conversation,Branthooversought to persuade Gelormino to award the electrical workto a "union contractor,"that is, one under contract withthe Respondent.3On December 13, representatives of several buildingtrades unions, including Branthoover for the Respondentand James Crotzer for Local 910, met with Gelormino andYoder in Gelormino's office. Insofar as there is evidence,themeeting was arrangedby Gelormino. The recorddiscloses little concerning remarks made at the meeting byrepresentatives of unions other than the Respondent andLocal 910. It also does not disclose the complete remarksof anyone. It is clear, however, that relations between theRespondent and Local 910 appear to have been pleasantand that Crotzer expressed a willingness to transfer themembership of Holsopple's electricians from Local 910 tothe Respondent, but Branthoover rejected the offer withthe remark that membership in the Respondent as ajourneyman required completion of an apprentice programplus 5 years' experience. It is also clear that Gelormino'seffort to obtain agreement for Holsopple to do theelectrical work was unsuccessful.The principal questionconcerningthemeeting iswhetherBranthooverthreatened that there would be "trouble" if the award ofelectrical work should be given to Holsopple. Gelormino,Crotzer, and Yoder testified that Branthoover said thatthere would be trouble in that event. On the other hand,Branthoover denied that he spoke of "trouble." AccordingtoBranthoover, he said that the Respondent "had hadpreviousexperienceswith"Yoder,thatYoder's"signature isn't any good; neither is [Yoder's]word; so[Gelormino] could possibly expect repercussions."4 Iconclude that Branthoover spoke of trouble. I relyparticularly upon Crotzer's testimony. He impressed mefavorably.On the other hand, Yoder impressed meunfavorably, and Gelormino had a faulty recollection attimes.Jonel awarded the subcontract to Holsopple. During thelatter part of December, work on the project began. OnJanuary 4, 1966, the Respondent commenced picketing.One sign read:We ProtestSub Standard WagesPaid to Electrical WorkersOn This JobDo You Know That TheOwner of the Labor Temple IsUnited Steel Workers of AmericaLocal Union No. 5, I.B.E.W., AFL-CIO9The findings of this paragraph are based upon Branthoover'stestimony for the Respondent'Further testimony by Branthoover is that Gelormino askedwhat Branthoover would do if Gelormino should give the electricalcontract to Holsopple and thatMy answer was that he gave it to some person,or other-orsome contractor,or other, in signed relationswith LocalNo. 5, I didn't know whether the other trades would workwith himThis portion of the transcript is obviously inaccurateMy trialnotes do not contain a basis for correcting the transcript and thereA secondsign read:To The PublicWould You Believe ThatOn This Job SponsoredBy Labor TempleUnited Steel Workers of AmericaSub Standard Wages AreBeingPaid toElectricians457WE PROTEST, L.U. NO. 5,I.B.E.W.,AFL-CIOThere is no evidence that any picket orally suggested toany worker on the project that he cease work or to anytruckdriver that he not delivermaterialsto the project.Nevertheless,variousemployeesofJoneland ofsubcontractors other than Holsopple ceased work on theproject, and some truckdrivers did not make deliveries.Laborers,who did not cease work, were laid off byGelormino when the time came that there was no work forthem.Within a week or two after January 4, Gelorminoheldconversationswithvariousrepresentativesofbuilding trades unions.Workon the project was resumed.About February 1, picketing ceased pursuant to anyagreement that with its cessation the General Counselwould withhold further action in an injunction proceedingwhich he had instituted under Section 10(1) of the Act.E. ConclusionsThe initial issue involves Branthoover'sthreat toGelormino on December 13 that there would be "trouble"if the electrical contract should be awarded to Holsopple.InLafayetteBuilding and Construction Trades Council, et.al. (Southern Construction Corporation),132 NLRB 673,the Board held that a threat of "trouble,"made to ageneral contractor with an object of forcing it to cancel asubcontract,violated Section 8(b)(4)(ii)(B) of theAct. TheRespondent argues in its brief, however,citingPlumbers& Pipefitters Local No. 471,etc. (Leo E. Murray, d/b/aWyckoffPlumbing),135 NLRB329, andConstruction,Building Material and Miscellaneous Drivers Local UnionNo. 83, etc.(Marshall&Hoas),133 NLRB 1144,that themere giving of notice to a prime contractor of prospectivestrike action against a subcontractor does not violateSection 8(b)(4)(ii)(B). Thus, the Respondent would equateBranthoover's threat with such notice. The fact,however,is that Branthoover testified specifically that he did notthreaten to picket the project or to cause any workstoppage.Accordingly,upon the basis ofSouthernConstruction,I find that the Respondent violated Section8(b)(4)(ii)(B).Turning to the Respondent's picketing after Holsopplehad begun work on the project,the General Counsel doesnot dispute the accuracy of the representations on thepicket signs.5 I have no doubt that the Respondent soughtby its picketing to protest the fact that the workingconditions of Holsopple's electricians tended to lower thehas been no motion by any party to correct it'Although the General Counsel does not dispute therepresentations,he asserts that the references in the signs to theSteelworkers,owner of the Labor Temple being renovated, werean invalid attempt by the Respondent to involve the "neutral"SteelworkersOn the other hand, the Respondent argues, interalia(1)that it was entitled to appeal to the Steelworkers inprotesting working conditions on the project,and (2)that Section8(b)(4)was intended to protect neutral employers,not neutralpersons, and that the Steelworkers was, at most,a neutral personThis issue need not be discussed further or resolved 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandardswhich the Respondent had achieved incollective bargaining. The question, however, is whetherthe Respondent had an additional object, namely, to forceJonel to cancel its contract with Holsopple. If there wassuch additional object, the Respondent violated Section8(b)(4)(i) and (ii)(B).The Building & Construction TradesCouncil of Philadelphia and Vicinity, AFL-CIO, et al.(Fisher Construction Company),149 NLRB 1629, enfd.359 F.2d 62 (C.A. 3). The testimony of Branthooveralone establishes such additional object. Thus, as recitedon December 7, 1965, Branthoover sought to induceGelormino to award the electrical work to a firm undercontract with the Respondent, and Branthoover's remarkstoGelormino about Yoder reflect that Branthooverstrongly opposed an award of the work to Holsopple. OnDecember 13, Branthoover refused to agree to Holsopple'sdoing the work and threatened that there would be troubleifHolsopple should do it. There is no evidence that theRespondent anticipated any circumstances under whichHolsopple would become unobjectionable to it. I find thatthe Respondent's invalid object continued after Holsopplebegan work on the project and that the Respondent'sconduct violated Section 8(b)(4)(i) and (ii)(B).Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.TheRespondent is a labor organization within themeaning ofthe Act.2.Jonel,Holsopple, Sloan,and Griffithare employersengaged in commerce,or in an industry affectingcommerce,within the meaning ofthe Act.3.By inducing and encouraging individuals employedin industries affecting commerce to refuse in the course oftheir employment to perform services,with an object offorcing or requiring Jonel to cease doing business withHolsopple, the Respondent has engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(b)(4)(i)(B) and Section 2(6) and(7) of the Act.4.By threatening,coercing,and restraining Jonel,Sloan,and Griffith,with an object of forcing or requiringJonel to cease doing business with Holsopple, theRespondent has engaged in unfair labor practicesaffectingcommerce within the meaning of Section8(b)(4)(ii)(B) and Section 2(6) and(7) of the Act.requiring any such person to cease doing business withsaid Holsopple.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its offices and meeting halls, copies of theattached noticemarked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director forRegion 6, shall be posted by the Respondent after beingduly signed by Respondent's representative, immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,including all places where notices to its members arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Promptly after receipt of unsigned copies of saidnotice from the Regional Director, return to him signedcopies for posting by said Jonel, Sloan, and Griffith andPetz, if those persons be willing, at their respective placesof business, including all places where notices to theirrespective employees customarily are posted.(c)Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.'B In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TOALL OUR MEMBERS,OFFICERS,AND AGENTS ANDTO THE FOLLOWING PERSONS ANDTHEIR EMPLOYEES:JONEL CONSTRUCTION CO., INC., H. A. SLOAN PLUMBINGCONTRACTOR, AND GRIFFITH AND PETZ HEATING AND AIRCONDITIONING CONTRACTORSRECOMMENDED ORDERUpon the entire record in the case and pursuant toSection 10(c) of the Act, and in order to effectuate theAct'spolicies, I hereby recommend that InternationalBrotherhoodofElectricalWorkers,LocalNo. 5,AFL-CIO,its officers, agents, and representatives,shall:1.Cease and desist from:(a) Inducing or encouraging employees of JonelConstructionCo., Inc.,H. A. Sloan Plumbing Contractor,GriffithandPetzHeatingandAirConditioningContractors,or any other individuals employed in anindustry affecting commerce,to refuse in the course oftheir employment to perform any service with an object offorcing or requiring any person to cease doing businesswith Holsopple Electric and Supply Co., Inc.(b)Threatening,coercing,or restraining said Jonel,Sloan,Griffithand Petz, or any other person engaged in anindustry affecting commerce,with an object of forcing orPursuant to the Recommended Order of a TrialExaminer of the National LaborRelationsBoard, and inorder to conduct the business of Local No. 5 as requiredby the National Labor Relations Act, as amended, wehereby notify you that:WE WILL NOT induce or encourage employees ofJonel Construction Co., Inc., H. A. Sloan PlumbingContractor,Griffithand Petz Heating and AirConditioning Contractors, or any other individualsemployed in an industry affecting commerce, torefuse in the course of their employment to performany service with an object of forcing or requiring anyperson to ceasedoing businesswithHolsoppleElectric and Supply Co., Inc.WE WILL NOT threaten, coerce, orrestrain saidJonel, Sloan, Griffith and Petz, or any other personengagedin anindustry affecting commerce, with anobject of forcing or requiring any such personto ceasedoingbusinesswith said Holsopple. JONEL CONSTRUCTION CO.459DatedByINTERNATIONALThis notice must remain posted for 60 consecutive daysBROTHERHOOD OFfrom the date of posting, and must not be altered, defaced,ELECTRICAL WORKERS,or covered by any othermaterial.LOCAL No. 5, AFL-CIOIfanyone has any question about this notice or(Labor Organization)compliance with its provisions, he may communicate withthe Board's Regional Office, 1536 Federal Building, 1000LibertyAvenue,Pittsburgh,Pennsylvania15222,(Representative)(Title)Telephone 644-2969.